United States Court of Appeals
                        For the First Circuit


No. 19-2025

                      UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                          CARLOS CONCEPCION,
                      a/k/a BIG PAPI, a/k/a PAPI,

                        Defendant, Appellant.


                             ERRATA SHEET


         The opinion of this Court issued on March 15, 2021, is

amended as follows:

         On page 26, line 10, replace "emerged a" with "emerged

as a".